ROBERTS, Justice,
concurring.
The majority fails to address one of the two issues before us on this appeal: whether when appellant informed the police that he was attempting to secure counsel, continued interrogation violated his rights under Miranda. Appellant surrendered to the police in the company of his sister and brother-in-law, Mr. and Mrs. McAllister. In appellant’s presence and in the presence of police, the McAllisters attempted to contact counsel to represent appellant. Appellant was given his Miranda warnings in the McAllisters’ *157presence and was then escorted to an interrogation room. In response to police questioning, appellant acknowledged that he had been told that he had a right to an attorney and stated that his sister and brother-in-law were attempting to obtain counsel. This statement, without any indication that he was unwilling to be questioned in the absence of counsel, did not constitute a request that counsel be present during the interrogation. Further questioning, therefore, was not barred. Moreover, I agree with Mr. Justice Nix that an incriminating statement made in the absence of counsel is not per se unintelligent. Cf. Commonwealth v. Myers, 481 Pa. 217, 392 A.2d 685 (1978); Commonwealth v. Hilliard, 471 Pa. 318, 370 A.2d 322 (1977) (Opinion Announcing the Judgment of the Court). On this record, therefore, appellant’s statement is admissible.